DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the application filed on 4 June 2020. Claims 1-10 are examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robic 20170226934.

Regarding claim 1, Robic teaches:

a high-pressure (HP) spool comprising an HP compressor (2, Fig. 5) and a first electric machine (8) driven by an HP turbine (4); 
a low-pressure (LP) spool comprising an LP compressor (1, Fig. 5) and a second electric machine (7) driven by an LP turbine (5); and 
an engine controller (FADEC [0072]) configured to identify a condition to the effect that the engine is in an approach idle condition (“fan functions in autorotation during descent or at in-flight idling speed”[ 0058]), and operate the first electric machine in a motor mode and operate the second electric machine in a generator mode to transfer power electrically from the LP spool to the HP spool to thereby reduce the LP spool rotational speed and increase the HP spool rotational speed (“The invention therefore relates to a device for applying a certain amount of power to one of the shafts of the turbojet engine, this power being able to be drawn directly from one or both shafts, or be restored from an electrical energy storage means that receives this energy from a generator driven by at least one of said shafts “ [0064] and “drawing power from one shaft and a simultaneous supply of this power to the other: it allows electrical coupling of the two shafts in descent (taking from the LP shaft and adding to the HP shaft in order to avoid chamber extinctions)” [0070]).  

Regarding claim 2, Robic teaches the invention of claim 1.  Robic further teaches:


Regarding claim 3, Robic teaches the invention of claim 2.  Robic further teaches:
The gas turbine engine of claim 2, in which the engine is a geared turbofan engine (Fig. 5 shows Fan S), in which a fan thereof is drivingly connected with the LP spool via a reduction gearbox (“by means of a reducer” [0030] – reducer being interpreted as a gearbox).  

Regarding claim 4, Robic teaches the invention of claim 1.  Robic further teaches:
 The gas turbine engine of claim 1, in which the engine controller is further configured to: 
identify a condition to the effect that, to maintain a target HP spool rotational speed, an operating point of the LP compressor will erode one of a surge margin or a choke margin (“The case of drawing power from the LP shaft: it allows the storage of energy for subsequent uses, without detriment to the surge margin of the compressors, both HP and LP,” [0069]); maintain the target HP spool speed by supplementing the first electric machine from an alternative energy source 

Regarding claim 5, Robic teaches the invention of claim 4.  Robic further teaches:
The gas turbine engine of claim 4, in which the energy source is one or more of:  
Energy storage device (“The invention therefore relates to a device for applying a certain amount of power to one of the shafts of the turbojet engine, this power being able to be drawn directly from one or both shafts, or be restored from an electrical energy storage means that receives this energy from a generator driven by at least one of said shafts” [0064]).

Regarding claim 6, Robic teaches:
A method of reducing an acceleration response time of a gas turbine engine of the type comprising a high-pressure (HP) spool comprising an HP compressor (2, Fig. 5) and a first electric machine (8) driven by an HP turbine (4), and a low-pressure (LP) spool comprising an LP compressor (1, Fig. 5) and a second electric machine (7) driven by an LP turbine (5), the method comprising: 
identifying a condition to the effect that the engine is in an approach idle condition (“fan functions in autorotation during descent or at in-flight idling speed”[ 0058]), and 


Regarding claim 7, Robic teaches the invention of claim 6.  Robic further teaches:
The method of claim 6, in which the engine further comprises a fan forming part of the LP spool, and whereby reduction of the LP spool rotational speed substantially reduces the thrust produced by the engine (“The fan S, which is driven, either directly or by means of a reducer, by the LP shaft 10” [0030]).  It is noted that in paras [0043]-[0044], Robic teaches that under idling conditions, as it is characteristic to descent, the fan is disconnected from the LP shaft, and autorotates, thus instead of producing thrust, it extracts power from the airstream to drive the generator, and consequently the fan ceases to produce thrust.

Regarding claim 8, Robic teaches the invention of claim 6.  Robic further teaches:


Regarding claim 9, Robic teaches the invention of claim 6.  Robic further teaches:
The method of claim 6, further comprising: 
20identifying a condition to the effect that, to maintain a target HP spool rotational speed, an operating point of the LP compressor will erode one of a surge margin or a choke margin (“The case of drawing power from the LP shaft: it allows the storage of energy for subsequent uses, without detriment to the surge margin of the compressors, both HP and LP,” [0069]); 
maintaining the target HP spool speed by supplementing the first electric machine from an alternative energy source (“The invention therefore relates to a device for applying a certain amount of power to one of the shafts of the turbojet engine, this power being able to be drawn directly from one or both shafts, or be restored from an electrical energy storage means that receives this energy
from a generator driven by at least one of said shafts” [0064]).


Regarding claim 10, Robic teaches the invention of claim 9.  Robic further teaches:25
The method of claim 9, in which the energy source is one or more of:
Energy storage device (“The invention therefore relates to a device for applying a certain amount of power to one of the shafts of the turbojet engine, this power 

For prior art of record pertinent to the disclosure but not relied upon, see attached Notice of References Cited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberto T. Igue whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741                        

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741